Citation Nr: 0315353	
Decision Date: 07/10/03    Archive Date: 07/17/03

DOCKET NO.  00-15 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD), for accrued benefits purposes.

2.  Entitlement to service connection for the cause of the 
veteran's death.

3.  Entitlement to dependency and indemnity compensation 
(DIC) under 38 U.S.C. § 1318.

4.  Eligibility for Dependents' Educational Assistance (DEA) 
benefits under Chapter 35, Title 38, United States Code.




ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1944 to July 
1946.  He died March [redacted], 1999.

The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Louisville, Kentucky.


REMAND

Notwithstanding the efforts undertaken by the RO to prepare 
this case for appellate review, the Board finds that a remand 
is in order.

Veterans Claims Assistance Act of 2000

The Board will remand the appellant's case to ensure full and 
complete compliance with the enhanced duty-to-notify and 
duty-to-assist provisions enacted by the Veterans Claims 
Assistance Act of 2000 (VCAA) Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (the VCAA) [codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, 5107], as these claims were pending as 
of the date of passage of this law, November 9, 2000.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991) (where 
law/regulation changes after claim has been filed, but before 
administrative or judicial appeal process has concluded, 
version most favorable to claimant should apply).  New 
regulations have been promulgated implementing the statute.  
See 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

Recent decisions by the U.S. Court of Appeals for Veterans 
Claims have mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  It cannot be said, in 
this case, that VA has satisfied its duty to notify the 
claimant of what is needed to substantiate the claims.  
Except for a brief reference in the letter accompanying the 
August 2001 supplemental statement of the case, the RO did 
not provide the appellant with notice concerning the 
provisions of the VCAA.  Formerly, the Board would have 
corrected this deficiency itself, pursuant to the provisions 
of 38 C.F.R. § 19.9(a)(2), final rule that went into effect 
on February 22, 2002.  However, that regulation was recently 
invalidated.  See Disabled American Veterans, et. al. v. 
Secretary of Veterans Affairs (DAV), Nos. 02-7304, -7305, -
7316 (Fed. Cir. May 1, 2003).

For these reasons, the Board is constrained to remand this 
case for compliance with the notice and duty to assist 
provisions contained in this law and to ensure the appellant 
has had full due process of law.   

Service connection for the cause of the veteran's death
Entitlement to DIC under 38 U.S.C. § 1318
Eligibility for Dependents' Educational Assistance (DEA) 
benefits

Any additional development of evidence that may be required 
for any of these claims is deferred until additional 
development of the record of the accrued benefits claim has 
been undertaken and the claim readjudicated by the RO.  The 
outcome of each of the other three claims could depend on 
whether service connection has been established for PTSD, for 
accrued benefits purposes.  Therefore, it appears to the 
Board that the three other claims cannot be meaningfully 
decided until a decision has been rendered on the accrued 
benefits claim.  Therefore, additional development action on 
the other three claims will be deferred.  See Fugere v. 
Derwinski, 1 Vet. App. 103, 105 (1990) (piecemeal litigation 
is an "undesirable specter" to be avoided).  

Evidentiary development:  Claim of entitlement to service 
connection for PTSD, for accrued benefits purposes

In an effort to assist the RO in complying with the duty to 
assist, the Board has reviewed the claims file and identified 
the following deficiencies.  However, the RO will need to 
ensure that all development has been completed before the 
case is returned to the Board.

The Board notes that in general, evidence other than 
"existing ratings or decisions" or evidence "in the file 
at date of death" may not be considered in the adjudication 
of a claim for accrued benefits.  See Jones v. Brown, 8 Vet. 
App. 558 (1996), overruled on other grounds, 136 F.3d 1296, 
1299 (Fed. Cir. 1998).  "[A]ccrued benefits" are "periodic 
monetary benefits (other than insurance and servicemen's 
indemnity) under laws administered by the Secretary to which 
an individual was entitled at death under existing ratings or 
decisions or those based on evidence in the file at date of 
death. . . ."  38 U.S.C.A. § 5121(a); see 38 C.F.R. § 
3.1000(a).  Under 38 U.S.C. § 5121(c), however, a person 
claiming accrued benefits must be afforded an opportunity to 
submit "evidence necessary to complete the application."  
38 U.S.C.A. § 5121(c).  The regulation implementing this 
section authorizes only the submission of a death certificate 
after the date of death.  38 C.F.R. § 3.1000(d)(4).  However, 
in Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993), it was 
held that service department and certain VA medical records, 
to include reports of autopsies made on the date of death, 
pertinent to the claim that a veteran had at the time of his 
death, were relevant to the accrued benefits claim because 
constructively of record on the date of death albeit 
physically absent from the claims file.  Therefore, an 
accrued benefits claim may be developed for the purpose of 
incorporating such evidence into the claims file.  Id.

It is not clear to the Board that all VA medical records 
relevant to the claim have been sought or, if sought, 
incorporated into the claim file.  The claims file contains 
VA medical records dated as early as 1977.  Mental health 
records of earlier date, though, if any exist, also could be 
relevant to, and might substantiate, the claim.  On remand, 
the RO should request VA medical records concerning mental 
health care received by the veteran from the time of his 
separation from service up to 1977.  Furthermore, it may be 
the case that on or about June 18, 1998, the veteran received 
emergency room care at the Louisville or Lexington, Kentucky 
VA medical facility and was diagnosed on that occasion with 
PTSD.  The appellant has submitted patient discharge 
instructions, dated on that date, showing diagnosis of severe 
anxiety/PTSD and indicating the veteran was seen in the 
emergency room.  However, there is no record of such a visit 
in the VA records obtained by the RO.  On remand, the missing 
emergency room record should be sought and if secured, added 
to the claims file.  The actual record from that visit is 
important since it appears that is the first time the veteran 
was diagnosed with PTSD and he may have related verifiable 
stressors to the treating physician.

Certain service department records that could constitute 
proof of an essential element of the claim for service 
connection for PTSD, the veteran's experience of a stressful 
event (stressor) during service, also should be sought on 
remand.  His record of discharge confirms that the veteran 
served in the United States Army.  The veteran had completed 
an NA Form 13055, Request for Information Needed to 
Reconstruct Medical Data, after his service medical records 
had been found to be unavailable and were presumed destroyed 
in the fire that occurred in 1973 at the National Personnel 
Records Center (NPRC).  On the form, he reported that 
sometime between September and December 1945, approximately, 
he was being transported with his unit on a ship, the "U.S. 
[USS?] Westpoint," when it was hit by a torpedo while off 
the coast of Ireland.  He also reported that his units at 
that time were the 103rd engineering combat battalion of the 
28th infantry division and the 103rd engineering combat 
battalion of the 2nd infantry division and that immediately 
after the incident, he was treated for physical injuries at a 
field hospital in Düsseldorf, Germany and then at the 
military hospital at Fort Lewis, Seattle.  In prosecuting her 
accrued benefits claim, the appellant has contended that this 
was one of several stressful experiences (stressors) during 
service that caused the veteran later to develop PTSD.

Currently, the claims file does not contain service records 
that serve to verify the veteran's account of the attack upon 
the ship.  However, this allegation must be corroborated by 
evidence other than the veteran's own account in order to 
support entitlement to service connection for PTSD.  Proof of 
such a claim includes credible evidence supporting a 
veteran's contention that a particular in-service stressor 
actually occurred.  See 38 C.F.R. § 3.304(f) (2002); see also 
38 C.F.R. § 3.304(f) (1998).  That requirement is suspended 
only when the evidence establishes that the veteran engaged 
in combat with the enemy, and the claimed stressor is related 
to the combat.  In that case, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  Id.  For VA purposes, to 
engage in combat with the enemy means to participate directly 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99 (October 18, 1999), 65 Fed. Reg. 6257 
(October 18, 1999); see 38 U.S.C.A. § 7104(c) (West 2002).  

Here, other than the allegation itself, there is no evidence 
that the veteran was engaged in combat with the enemy while 
aboard the ship.  For example, his record of discharge does 
not indicate that he received any decoration or award for 
combat service during the time when he claims to have been on 
the ship.  Therefore, on the basis of the evidence now 
present in the claims file, it does not appear that the 
stressor reported on the NA Form 13055 is consistent with the 
circumstances and hardships of his service.  Independent 
verification of the alleged stressor through service 
department records is required.  On remand, such verification 
should be sought and if secured, incorporated into the claims 
file.  The Board notes that the NPRC determined that the 
medical records of treatment in Düsseldorf, Germany and Fort 
Lewis were unavailable and presumed destroyed.  Service 
department records that would directly verify the attack on 
the ship, however, have not been sought.

Likewise, the RO should review any additional VA medical 
records obtained on remand to determine whether they document 
other allegations by the veteran concerning stressful events 
(stressors) experienced during service.  If so, then the RO 
should consider whether, under applicable legal principles, 
these alleged stressors may be taken as verified without more 
or must be corroborated by independent evidence.  If 
independent evidence is needed to corroborate an alleged 
stressor, the RO must observe the restrictions on the 
addition of new evidence to the claims file that apply to an 
accrued benefits claim.

The VCAA and the implementing regulations require VA to make 
reasonable efforts to obtain records pertinent to the claim, 
and if the records could not be secured, to so notify the 
claimant.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(1)-(3).  
When records needed to decide a claim for VA benefits are in 
the custody of a federal department or agency, VA must 
continue to try to obtain them until it has been successful 
unless it is reasonably certain that they do not exist or 
that further efforts to obtain them would be futile.  
38 U.S.C. A. § 5103A; 38 C.F.R. § 3.159(c)(2).  The 
implementing regulation prescribes the content of the notice 
that VA must give to a claimant if it is unable to obtain the 
records in question.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(e)).  


The Board notes that his service personnel records show that 
the veteran received a European African Middle Eastern (EAME) 
Theater Ribbon with two "bronze battle stars."  Indeed, the 
appellant has pointed out that the veteran said that he was 
exposed to the traumatic incidents of battle while serving 
under General Bradley and General Patton - - most likely, an 
allegation having to do with his service in the EAME Theater.  
The RO should determine whether a "bronze battle star" 
denotes combat service.  If it finds in the affirmative, the 
RO should decide whether this evidence together with the 
appellant's account of the descriptions given by the veteran 
of the traumatic incidents of battle under General Bradley 
and General Patton establish a combat-related stressor that 
may be considered verified without more.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993) (Board should not 
decide a question that had not been addressed by the RO if 
doing so would prejudice the due process rights of the 
claimant).

Accordingly, this case is REMANDED for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), is completed.  In particular, the 
RO should ensure that the notification 
requirements and development procedures 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107, and the duty-to-assist 
regulations, found at 66 Fed. Reg. 
45,620-32 (Aug. 27, 2001), are fully 
complied with and satisfied.  Thus, the 
RO should notify the appellant of what 
evidence and information is needed to 
substantiate each of the four claims 
presented on this appeal.  The RO should 
also notify the appellant of what 
evidence, if any, she is to submit and 
what evidence VA will obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Any notice given, or action 
taken thereafter by the RO, must comply 
with the holdings of Disabled American 
Veterans, et. al. v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -
7316 (Fed. Cir. May 1, 2003).  

2.  The RO should contact the appellant 
and ask her to identify all VA medical 
facilities at which the veteran received 
mental health treatment from the time of 
his separation from service to the time 
of his death.  Then, the RO should 
request (i) any records indicated by the 
appellant's response and, (ii) regardless 
of the appellant's response, all 
outstanding VA medical records concerning 
mental health treatment received by the 
veteran from July 1946 through December 
1977, and (iii) an emergency room record 
prepared at the VA medical facility in 
Louisville or Lexington, Kentucky on or 
about June 18, 1998 containing mental 
health treatment.

The RO should document in the claims file 
all attempts to secure this evidence and 
provide appropriate notice to the 
appellant regarding records and 
information that could not be obtained.  

3.  After the development requested in 
the preceding paragraph has been 
completed, the RO should prepare a 
summary of the following stressors 
reported by the veteran, unless the RO 
first determines that these stressors 
may be taken as verified on the basis of 
his allegations alone: (i) the incident 
he reported on the NA Form 13055 
concerning the attack on the ship on 
which he was being transported with his 
unit; (ii) any other stressors that VA 
medical records show the veteran 
reported.  The RO should consider the 
implications of the veteran's receipt of 
two bronze battle stars.  Each stressor 
listed should be accompanied by 
information, as alleged by the veteran 
or indicated by other evidence in the 
claims file, concerning its date or 
occurrence and the specific 
circumstances surrounding it.  Then, the 
RO should send this material to United 
States Armed Services Center for 
Research of Unit Records (USASCRUR), 
7798 Cissna Road, Suite 101, 
Springfield, Virginia 22150-3197, with a 
request that it verify each stressor 
with service department records provided 
to the RO.  If USASCRUR is unable to 
provide the verifying records, they 
should be asked to direct the RO to any 
additional appropriate sources.

The RO should document in the claims file 
all attempts to secure this evidence and 
provide appropriate notice to the 
appellant regarding records and 
information that could not be obtained.  
All additional service records obtained 
should be incorporated into the claims 
file.

4.  After the development requested in 
the preceding paragraph has been 
completed, the RO should review the 
service records obtained and the other 
evidence in the claims file and decide 
whether the evidence verifies any alleged 
stressor for which it had sought 
verification.



5.  Then, the RO should readjudicate the 
claim of entitlement to service 
connection for PTSD, for accrued benefits 
purposes, as well as reconsider the other 
three claims on appeal.  If any benefit 
is not granted, the RO must provide the 
appellant with a supplemental statement 
of the case.  38 C.F.R. § 19.31 (2002).  
The supplemental statement of the case 
must contain notice of all relevant 
actions taken on the claim and a summary 
of the evidence and applicable law, to 
include 38 C.F.R. § 3.159.  The appellant 
should be given appropriate time to 
respond.

Then, the case should be returned to the Board.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the appellant until further notice 
is obtained.  However, the Board takes this opportunity to 
advise the appellant that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of her claims.  38 C.F.R. § 3.655(b).  
The appellant's cooperation in the RO's efforts is both 
critical and appreciated.  

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




